Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 12/27/2021 has been entered. Claims 4-15, 19-27, 29, 31-35, 40-43, 46-47, 50-65, 67-80, 82-84, 86-88, 90-92 and 94-95 are cancelled. Claim 96 is new. Claim 1, 85, 89 and 93 are amended. Claims 1-3, 16-18, 28, 30, 36-39, 44-45, 48-49, 66, 81, 85, 89 and 93 are pending. Claims 85, 89 and 93 are withdrawn. Claims 1-3, 16-18, 28, 30, 36-39, 44-45, 48-49, 66, 81, and 96 are under examination.

Sequence Requirements
	The amendment to the specification to comply with the requirements of 37 C.F.R. § § 1.821-1.825 filed 1/14/2022 has been entered. 

Claim Rejections Withdrawn
The rejection of claim(s) 1-3, 16-18, 30, 36-39, 44-45, 48-49, 66 and 81 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Postema et al. WO 2013/003507 cited in IDS as evidenced by Ellis et al. Mol Cancer Ther., 5(5):1-9 (2006) is withdrawn in view of the amendment to the claims.

The rejection of claim(s) 1-2, 15-17, 22, 30, 36-37, 44, 48, 49 and 81  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fiveash et al. Tumor Specific Targeting of Intravenous 131I-chlorotoxin (TM-601) in patients with Recurrent Glioma.  International Journal of Radiation Oncology Biology Physics. Poster Viewing Presentation. Volume 69, Issue 3, Supplement, S257-S258 11/1/07 as evidenced by Ellis et al. Mol Cancer Ther., 5(5):1-9 (2006) is withdrawn in view of the amendment to the claims.


The rejection of claims 1 and 28  under 35 U.S.C. 103 as being unpatentable over Fiveash et al. Tumor Specific Targeting of Intravenous 131I-chlorotoxin (TM-601) in patients with Recurrent Glioma.  International Journal of Radiation Oncology Biology Physics. Poster Viewing Presentation. Volume 69, Issue 3, Supplement, S257-S258 11/1/07 in view of Ellis et al. Mol Cancer Ther., 5(5):1-9 (2006) cited in IDS is withdrawn in view of the amendment to the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sontheimer et al. US 2003/0021810 1/30/2003 as evidenced by DeBin et al Am. J. Physiol. 264 (Cell Physiol. 33): C361-C369, 1993 and as evidenced by Ellis et al.  by McGonigle et al. Cell Commun Signal 17, 67 (2019) pages 1-14.
Sontheimer et al disclose a method comprising a step of: administering to a subject having a tumor that expresses Neuropilin 1 a chlorotoxin agent, wherein the chlorotoxin agent is a recombinant Chlorotoxin polypeptide expressed in E. coli. See page 10 claims 1-6 and paragraphs 53-61.
Sontheimer et al disclose that chlorotoxin (Cltx) is a small peptide  (36 amino acid (paragraph 43) isolated from scorpion venom (see paragraph 20). Sontheimer et al disclose recombinant chlorotoxin with N-terminal His-tag expressed in E. coli. See paragraphs 53-61.
As evidenced by DeBin et al, Chlorotoxin polypeptide has a C terminal Arginine residue and with respect to claim 3 and claim 18 has not more than one lysine in the sequence as a site for conjugation and with respect to claim 17 has (i.e. comprises) a length between five to twenty-five amino acids and has an amino acid sequence that is 100% identical to a stretch of contiguous amino acids of the same length in SEQ ID NO: 1.
See DeBin et al at figure 5.

    PNG
    media_image1.png
    98
    1092
    media_image1.png
    Greyscale

As evidenced by McGongile et al, when chlorotoxin is generated recombinantly in E. coli it is the carboxylated form of the peptide that is expressed. See page 12 of 14 column 1  first full paragraph and under methods in the reagent section disclosing recombinant Cltx expressed in E. coli has a carboxylated C-terminal arginine residue.
Thus, the recombinant Chlorotoxin polypeptide of Sontheimer et al expressed in E. coli has a C-terminal arginine residue that is carboxylated.
Sontheimer et al disclose the subject has a glioma, breast cancer, pancreatic cancer, which are all cancers expressing Neuropilin 1, as evidenced by Ellis et al at table 1 page 1103. See abstract and paragraphs 36, 230, 231, 247 and 250-251.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 30, 36, 37-39, 44-45, 48-49, 66, 81 and 96  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sontheimer et al. US 2003/0021810 1/30/2003 as evidenced by DeBin et al Am. J. Physiol. 264 (Cell Physiol. 33): C361-C369, 1993 and as evidenced by Ellis et al. Mol Cancer Ther., 5(5):1-9 (2006) cited previously and as  67 (2019) pages 1-14 in view of Postema et al. WO 2013/003507 cited in IDS.
Sontheimer et al disclose a method comprising a step of: administering to a subject having a tumor that expresses Neuropilin 1 a chlorotoxin agent, wherein the chlorotoxin agent is a recombinant Chlorotoxin polypeptide expressed in E. coli. See page 10 claims 1-6 and paragraphs 53-61.
Sontheimer et al disclose that chlorotoxin (Cltx) is a small peptide  (36 amino acid (paragraph 43) isolated from scorpion venom (see paragraph 20). Sontheimer et al disclose recombinant chlorotoxin with N-terminal His-tag expressed in E. coli. See paragraphs 53-61.
As evidenced by DeBin et al, Chlorotoxin polypeptide has a C terminal Arginine residue and with respect to claim 3 and claim 18 has not more than one lysine in the sequence as a site for conjugation and with respect to claim 17 has (i.e. comprises) a length between five to twenty-five amino acids and has an amino acid sequence that is 100% identical to a stretch of contiguous amino acids of the same length in SEQ ID NO: 1.
See DeBin et al at figure 5.

    PNG
    media_image1.png
    98
    1092
    media_image1.png
    Greyscale

As evidenced by McGongile et al, when chlorotoxin is generated recombinantly in E. coli it is the carboxylated form of the peptide that is expressed. See page 12 of 14 column 1  first full paragraph and under methods in the reagent section disclosing recombinant Cltx expressed in E. coli has a carboxylated C-terminal arginine residue.
Thus, the recombinant Chlorotoxin polypeptide of Sontheimer et al expressed in E. coli has a C-terminal arginine residue that is carboxylated.
Sontheimer et al disclose the subject has a glioma, breast cancer, pancreatic cancer, which are all cancers expressing Neuropilin 1, as evidenced by Ellis et al at table 1 page 1103. See abstract and paragraphs 36, 230, 231, 247 and 250-251.



Postema discloses a method comprising a step of: administering to a subject having a tumor that expresses Neuropilin 1 a chlorotoxin agent e.g. administering to a subject, compositions comprising chlorotoxin polypeptide conjugates, wherein the subject has a glioma, breast cancer, pancreatic cancer, prostate cancer which are all cancers expressing Neuropilin 1, as evidenced by Ellis et al at table 1 page 1103. See abstract and paragraphs 36, 230, 231, 247 and 250-251. Postema et al disclose the chlorotoxin polypeptide is recombinant (see paragraph 23).
Claim 30, 36-38: Postema et al disclose that the chlorotoxin agent is associated with a payload such as a therapeutic moiety or anti-cancer agents including but not limited to fluorouracil. See paragraphs 101-122.
Claim 39: Postema et al disclose that the anti-cancer agent is one that is associated with drug resistance such as methotrexate (see instant application at paragraph 183). See Postema et al at paragraph 104.
Claim 44-45: Postema et al disclose that chlorotoxin polypeptide is associated with an antibody or antibody fragment. See paragraph 102
Claim 48-49 and 66: Postema et al disclose that chlorotoxin polypeptide is associated with an imaging moiety or a detectable moiety such as but not limited to a radioactive isotope or eosin. (See paragraph 126 and 130).
Claim 81: Postema et al disclose that the method comprises the use of the chlorotoxin agent associated with a detectable or imaging moiety to treat and diagnose the cancer. See paragraph 126, 130 and 247-250.

It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to have modified the method of Sontheimer et al so as to associate the recombinant chlorotoxin polypeptide with a payload such as a therapeutic moiety or anti-cancer agent and/or a targeting moiety such as an antibody  or antibody fragment thereof and/or imaging or detectable moiety  as taught by Postema et al, thus resulting in the instant invention with a reasonable expectation of success. 
The motivation to do so is that  recombinant chlorotoxin polypeptide can be conjugated with any of the multiple moieties(s) set forth above  and offers a broad range of utility or application such as targeting, utility associated with therapeutic effects (e.g. cytotoxin and/or cytostatic effects, anti-proliferative effects), utility associates with detection or labeling. Conjugation to chemotherapeutic moiety or anti-cancer agents such as  fluorouracil or  methotrexate results in the method of Sontheimer et al results in further comprising administering a chemotherapeutic agent (claim 96).
With respect to claim 81, Postema et al disclose that  recombinant chlorotoxin associated with a detectable or imaging moiety can be used to  treat and diagnose cancer, thus modifying the method of Sontheimer to associate the recombinant polypeptide with a detectable and imaging moiety and administered to treat and diagnose cancer would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the instant invention.


Claims 1 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sontheimer et al. US 2003/0021810 1/30/2003 as evidenced by DeBin et al Am. J.  67 (2019) pages 1-14 in view of Ellis et al. Mol Cancer Ther., 5(5):1-9 (2006) cited in IDS.
Sontheimer et al disclose a method comprising a step of: administering to a subject having a tumor that expresses Neuropilin 1 a chlorotoxin agent, wherein the chlorotoxin agent is a recombinant Chlorotoxin polypeptide expressed in E. coli. See page 10 claims 1-6 and paragraphs 53-61.
Sontheimer et al disclose that chlorotoxin (Cltx) is a small peptide  (36 amino acid (paragraph 43) isolated from scorpion venom (see paragraph 20). Sontheimer et al disclose recombinant chlorotoxin with N-terminal His-tag expressed in E. coli. See paragraphs 53-61.
As evidenced by DeBin et al, Chlorotoxin polypeptide has a C terminal Arginine residue and with respect to claim 3 and claim 18 has not more than one lysine in the sequence as a site for conjugation and with respect to claim 17 has (i.e. comprises) a length between five to twenty-five amino acids and has an amino acid sequence that is 100% identical to a stretch of contiguous amino acids of the same length in SEQ ID NO: 1.
See DeBin et al at figure 5.

    PNG
    media_image1.png
    98
    1092
    media_image1.png
    Greyscale

As evidenced by McGongile et al, when chlorotoxin is generated recombinantly in E. coli it is the carboxylated form of the peptide that is expressed. See page 12 of 14 column 1  first full paragraph and under methods in the reagent section disclosing recombinant Cltx expressed in E. coli has a carboxylated C-terminal arginine residue.
Thus, the recombinant Chlorotoxin polypeptide of Sontheimer et al expressed in E. coli has a C-terminal arginine residue that is carboxylated.

Claim 28 is dependent on claim 1 and Sontheimer et al  does not disclose that the tumor has been determined to express Neuropilin 1 by detection in a sample from the subject.
Ellis et al disclose that neuropilin 1 is expressed on tumor cells of glioma tumors, breast cancer, pancreatic cancer, prostate cancer See table 1 page 1103. Ellis et al disclose that neuropilin 1 expression has been correlated with tumor progression and/or poorer prognosis and correlates with tumor growth and invasiveness in prostate, colorectal, lung and breast cancer. See page 1102 column 2 under “role of neuropilins on tumor cells.
It would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date to have further determined in the method of Sontheimer et al  that the tumor expresses neuropilin by detection in a sample from the subject, thus resulting in the instant invention with a reasonable expectation of success. The motivation to do so is that Ellis et al disclose that neuropilin 1 is expressed on tumor cells of glioma tumors, breast cancer, pancreatic cancer, prostate cancer and that neuropilin 1 expression has been correlated with tumor progression and/or poorer prognosis and correlates with tumor growth and invasiveness in colorectal, lung and breast cancer.

Status of the Claims
Claims 1-3, 16-18, 28, 30, 36-39, 44-45, 48-49, 66, 81 and 96 are rejected. Claims 85, 89 and 93 are withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645